Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/212,943 filed on 03/25/2021. Claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 06/08/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Fujishiro et al. (US 20200008097 A1; hereinafter ”Fujishiro”).

Regarding claim 1, Fujishiro discloses a method for wireless communication at a user equipment (UE), comprising: 
receiving control signaling indicating a plurality of feedback process identifiers, wherein the plurality of feedback process identifiers comprises a first feedback process identifier reserved for multicast transmission ([0090] As illustrated in FIG. 8, the controller 230 (e.g., the RRC layer) (= control signaling) of the eNB 200 transmits SC-PTM (Single Cell Point to Multi-point) configuration information related to a configuration of SC-PTM transmission via a GCCH (Group Control Channel) which is a new logical channel mapped on the DL-SCH; [0155] it is necessary to identify that the transmitted data is the SC-PTM. For example, assuming DL of FDD, one of eight HARQ Process ID s 0 to 7 (= a first feedback process identifier of a plurality of feedback process identifiers) is associated with the SC-PTM data transmitted by a given G-RNTI. In this case, the UE in the multicast group which uses this G-RNTI has a HARQ Process ID which is commonly reserved for the SC-PTM.).  
receiving a grant scheduling a retransmission of a multicast message and indicating a second feedback process identifier of the plurality of feedback process identifiers ([0134] In step S214, the eNB 200 performs the retransmission by SC-PTM transmission by applying the G-RNTI #2. More specifically, the eNB 200 transmits the resource allocation information (DCI) (= a grant scheduling a retransmission of a multicast message) by the PDCCH scrambled/masked by the G-RNTI #2, and then transmits retransmission data on the PDSCH (DL-SCH) according to the resource allocation information. The UE 100 which is a transmission source of Nack receives the resource allocation information (= the grant), and then receives the retransmission data (indicates monitoring by the UE for the second message); [0155] and Fig. 11: Alternatively, instead of the “retransmission C-RNTI of the SC-PTM”, the SC-PTM may be retransmitted by the C-RNTI used for normal unicast. In this case, in step S221, mapping information of the “G-RNTI applied for the first transmission, the RNTI applied to the retransmission, and an identifier for identifying SC-PTM data (e.g., HARQ Process ID) (= a second feedback process identifier)” is notified; [0156] When retransmission is performed by using the C-RNTI, one of the following 1) to 3) is preferably performed on a NDI (New Data Indicator) in a DCI for DL Scheduling (downlink resource allocation) (= a grant scheduling a retransmission of a multicast message) which uses the C-RNTI corresponding to the HARQ Process ID of the SC-PTM data (= a second feedback process identifier).); and 
monitoring for the retransmission of the multicast message in accordance with a point to point transmission scheme configuration or a point to multipoint transmission scheme configuration based at least in part on the second feedback process identifier ([0142] In step S224, the eNB 200 performs retransmission by unicast transmission (= point to point transmission scheme) by applying a C-RNTI. More specifically, the eNB 200 transmits the resource allocation information (DCI) by the PDCCH scrambled/masked by the C-RNTI, and then transmits retransmission data on the PDSCH (DL-SCH) according to the resource allocation information. The UE 100 which is a transmission source of Nack receives the resource allocation information, and then receives the retransmission data; indicates monitoring for the retransmission data in accordance with the point to point transmission scheme configuration using a C-RNTI; [0131] As illustrated in FIG. 10, in step S211, the eNB 200 notifies the UE 100 which belongs to the multicast group of a correspondence (mapping information) between the G-RNTI applied to first transmission and the RNTI applied to the retransmission. In the operation pattern 1, the G-RNTI (G-RNTI #2) different from the G-RNTI (G-RNTI #1) applied for first transmission is applied to retransmission; indicates retransmission of SC-PTM in accordance with the point to multipoint transmission scheme configuration using a different G-RNTI than the one for initial transmission); [0155] and Fig. 11: the SC-PTM may be retransmitted by the C-RNTI used for normal unicast. In this case, in step S221, mapping information of the “G-RNTI applied for the first transmission, the RNTI applied to the retransmission, and an identifier for identifying SC-PTM data (e.g., HARQ Process ID) (= a second feedback process identifier)” is notified; thus, the retransmission is in accordance with point to point scheme configuration based at least in part on the second feedback process identifier.).

Regarding claim 2, Fujishiro discloses the limitations of claim 1 and Fujishiro further discloses wherein the monitoring for the retransmission comprises: monitoring for the retransmission of the multicast message in accordance with the point to multipoint transmission scheme configuration based at least in part on the second feedback process identifier being the same as the first feedback process identifier ([0131] As illustrated in FIG. 10, in step S211, the eNB 200 notifies the UE 100 which belongs to the multicast group of a correspondence (mapping information) between the G-RNTI applied to first transmission and the RNTI applied to the retransmission. In the operation pattern 1, the G-RNTI (G-RNTI #2) different from the G-RNTI (G-RNTI #1) applied for first transmission is applied to retransmission; indicates retransmission of SC-PTM in accordance with the point to multipoint transmission scheme configuration using a different G-RNTI than the one for initial transmission); 
[0154] An operation example illustrated in FIG. 11 assumes that a “retransmission C-RNTI of SC-PTM” different from the C-RNTI used for normal unicast is newly allocated to a UE. In this case, the “retransmission C-RNTI of the SC-PTM” may have a different name from the “C-RNTI”; indicates retransmission of SC-PTM in accordance with the point to point transmission scheme configuration using a different C-RNTI form the one used for normal unicast)); [0155] Alternatively, instead of the “retransmission C-RNTI of the SC-PTM”, the SC-PTM may be retransmitted by the C-RNTI used for normal unicast. In this case, in step S221, mapping information of the “G-RNTI applied for the first transmission, the RNTI applied to the retransmission, and an identifier for identifying SC-PTM data (e.g., HARQ Process ID)” is notified. When the normal C-RNTI is used, normal unicast data which is not the SC-PTM data is also transmitted. Therefore, it is necessary to identify that the transmitted data is the SC-PTM. For example, assuming DL of FDD, one of eight HARQ Process ID s 0 to 7 is associated with the SC-PTM data transmitted by a given G-RNTI. In this case, the UE in the multicast group which uses this G-RNTI has a HARQ Process ID which is commonly reserved for the SC-PTM; [0156] When retransmission is performed by using the C-RNTI, one of the following 1) to 3) is preferably performed on a NDI (New Data Indicator) in a DCI for DL Scheduling (downlink resource allocation) (= a second grant) which uses the C-RNTI corresponding to the HARQ Process ID of the SC-PTM data; thus the second feedback process identifier for retransmission may be the same as the first feedback process identifier for initial transmission.).   

Regarding claim 3, Fujishiro discloses the limitations of claim 1 and Fujishiro further discloses wherein the monitoring for the retransmission comprises: monitoring for the retransmission of the multicast message in accordance with the point to point transmission scheme configuration based at least in part on the second feedback process identifier differing from the first feedback process identifier ([0155] Alternatively, instead of the “retransmission C-RNTI of the SC-PTM”, the SC-PTM may be retransmitted by the C-RNTI used for normal unicast (= the point to point transmission scheme configuration). In this case, in step S221, mapping information of the “G-RNTI applied for the first transmission, the RNTI applied to the retransmission, and an identifier for identifying SC-PTM data (e.g., HARQ Process ID)” is notified.).

Regarding claim 4, Fujishiro discloses the limitations of claim 3 and Fujishiro further discloses wherein the receiving the control signaling comprises: receiving radio resource control signaling indicating that the second feedback process identifier of the plurality of feedback process identifiers is useable for unicast transmission ([0155] Alternatively, instead of the “retransmission C-RNTI of the SC-PTM”, the SC-PTM may be retransmitted by the C-RNTI used for normal unicast. In this case, in step S221, mapping information of the “G-RNTI applied for the first transmission, the RNTI applied to the retransmission, and an identifier for identifying SC-PTM data (e.g., HARQ Process ID)” is notified.).  

Regarding claim 5, Fujishiro discloses the limitations of claim 1 and Fujishiro further discloses wherein the receiving the control signaling comprises: receiving radio resource control signaling indicating that the second feedback process identifier of the plurality of feedback process identifiers is useable for multicast transmission, unicast transmission, or both ([0131] As illustrated in FIG. 10, in step S211, the eNB 200 notifies the UE 100 which belongs to the multicast group of a correspondence (mapping information) between the G-RNTI applied to first transmission and the RNTI applied to the retransmission. In the operation pattern 1, the G-RNTI (G-RNTI #2) different from the G-RNTI (G-RNTI #1) applied for first transmission is applied to retransmission; indicates retransmission of SC-PTM in accordance with the point to multipoint transmission scheme configuration using a different G-RNTI than the one for initial transmission); [0154] An operation example illustrated in FIG. 11 assumes that a “retransmission C-RNTI of SC-PTM” different from the C-RNTI used for normal unicast is newly allocated to a UE. In this case, the “retransmission C-RNTI of the SC-PTM” may have a different name from the “C-RNTI”; indicates retransmission of SC-PTM in accordance with the point to point transmission scheme configuration using a different C-RNTI form the one used for normal unicast)); [0155] Alternatively, instead of the “retransmission C-RNTI of the SC-PTM”, the SC-PTM may be retransmitted by the C-RNTI used for normal unicast. In this case, in step S221, mapping information of the “G-RNTI applied for the first transmission, the RNTI applied to the retransmission, and an identifier for identifying SC-PTM data (e.g., HARQ Process ID)” is notified. When the normal C-RNTI is used, normal unicast data which is not the SC-PTM data is also transmitted. Therefore, it is necessary to identify that the transmitted data is the SC-PTM. For example, assuming DL of FDD, one of eight HARQ Process ID s 0 to 7 is associated with the SC-PTM data transmitted by a given G-RNTI. In this case, the UE in the multicast group which uses this G-RNTI has a HARQ Process ID which is commonly reserved for the SC-PTM; [0156] When retransmission is performed by using the C-RNTI, one of the following 1) to 3) is preferably performed on a NDI (New Data Indicator) in a DCI for DL Scheduling (downlink resource allocation) (= a second grant) which uses the C-RNTI corresponding to the HARQ Process ID of the SC-PTM data; thus  the same HARQ Process ID may be used for multicast transmission of SC-PTM using G-RNTI, unicast retransmission of SC-PTM using C-RNTI, or both).   

Regarding claim 6, Fujishiro discloses the limitations of claim 1 and Fujishiro further discloses receiving a second grant comprising the second feedback process identifier and scheduling transmission of a second multicast message, the second grant comprising a bit set scrambled with a group identifier and a new data indicator indicating that the second multicast message includes one of new data or previously transmitted data ([0156] When retransmission is performed by using the C-RNTI, one of the following 1) to 3) is preferably performed on a NDI (New Data Indicator) in a DCI for DL Scheduling (downlink resource allocation) which uses the C-RNTI corresponding to the HARQ Process ID of the SC-PTM data; [0158] 2) The NDI is interlocked with the NDI upon the first transmission (when the NDI in the DCI of the first transmission which uses the G-RNTI is 0, the NDI in the DCI of the retransmission which uses the C-RNTI is also 0, and when the NDI is 1, the NDI is 1).); and 
monitoring for the second multicast message using the point to multipoint transmission scheme configuration based at least in part on the second grant comprising the bit set scrambled with the group identifier ([0154] An operation example illustrated in FIG. 11 assumes that a “retransmission C-RNTI of SC-PTM” different from the C-RNTI used for normal unicast is newly allocated to a UE. In this case, the “retransmission C-RNTI of the SC-PTM” may have a different name from the “C-RNTI”.).  

Regarding claim 7, Fujishiro discloses the limitations of claim 1 and Fujishiro further discloses receiving a second grant comprising the second feedback process identifier and scheduling transmission of a second message, the second grant comprising a bit set scrambled with a UE-specific identifier and a new data indicator indicating that the second message includes one of new data or previously transmitted data; and monitoring for the second message using the point to point transmission scheme configuration based at least in part on the second grant comprising the bit set scrambled with the UE-specific identifier ([0154] An operation example illustrated in FIG. 11 assumes that a “retransmission C-RNTI of SC-PTM” different from the C-RNTI used for normal unicast is newly allocated to a UE. In this case, the “retransmission C-RNTI of the SC-PTM” may have a different name from the “C-RNTI”; [0155] Alternatively, instead of the “retransmission C-RNTI of the SC-PTM”, the SC-PTM may be retransmitted by the C-RNTI (= the UE-specific identifier) used for normal unicast. In this case, in step S221, mapping information of the “G-RNTI applied for the first transmission, the RNTI applied to the retransmission, and an identifier for identifying SC-PTM data (e.g., HARQ Process ID)” is notified; [0156] When retransmission is performed by using the C-RNTI (indicating a point to-point transmission scheme configuration), one of the following 1) to 3) is preferably performed on a NDI (New Data Indicator) in a DCI for DL Scheduling (downlink resource allocation) (= the second grant) which uses the C-RNTI corresponding to the HARQ Process ID of the SC-PTM data; [0157] 1) The UE which has received the DCI ignores the NDI; [0158] 2) The NDI is interlocked with the NDI upon the first transmission (when the NDI in the DCI of the first transmission which uses the G-RNTI is 0, the NDI in the DCI of the retransmission which uses the C-RNTI is also 0, and when the NDI is 1, the NDI is 1); [0159] 3) A new DCI format which does not include the NDI is defined.).
Regarding claim 8, Fujishiro discloses the limitations of claim 7 and Fujishiro further discloses receiving the second grant comprising a bit field; and monitoring for the second message that is a multicast retransmission based at least in part on the bit field ([0131] As illustrated in FIG. 10, in step S211, the eNB 200 notifies the UE 100 which belongs to the multicast group of a correspondence (mapping information) between the G-RNTI applied to first transmission and the RNTI applied to the retransmission. In the operation pattern 1, the G-RNTI (G-RNTI #2) different from the G-RNTI (G-RNTI #1) applied for first transmission is applied to retransmission; indicates retransmission of SC-PTM in accordance with the point to multipoint transmission scheme configuration using a different G-RNTI than the one for initial transmission, and the second grant includes this G-RNTI as a bit field.). 

Regarding claim 9, Fujishiro discloses the limitations of claim 7 and Fujishiro further discloses receiving the second grant comprising a bit field; and monitoring for the second message that is a unicast new transmission based at least in part on the new data indicator ([0139] As illustrated in FIG. 11, in step S221, the eNB 200 notifies the UE 100 which belongs to the multicast group of a correspondence (mapping information) between the G-RNTI applied for first transmission and the RNTI applied for the retransmission. In the operation pattern 2, a C-RNTI (Cell-Radio Network Temporary Identifier) which differs per UE 100 is applied to retransmission (indicating unicast transmission); [0156] When retransmission is performed by using the C-RNTI (indicating a point to-point transmission scheme configuration), one of the following 1) to 3) is preferably performed on a NDI (New Data Indicator) in a DCI for DL Scheduling (downlink resource allocation) (= the second grant) which uses the C-RNTI corresponding to the HARQ Process ID of the SC-PTM data; [0157] 1) The UE which has received the DCI ignores the NDI; [0158] 2) The NDI is interlocked with the NDI upon the first transmission (when the NDI in the DCI of the first transmission which uses the G-RNTI is 0, the NDI in the DCI of the retransmission which uses the C-RNTI is also 0, and when the NDI is 1, the NDI is 1); [0159] 3) A new DCI format which does not include the NDI is defined.).  

Regarding claim 10, Fujishiro discloses the limitations of claim 7 and Fujishiro further discloses receiving the second grant comprising a bit field; and monitoring for the second message that is a unicast retransmission based at least in part on the bit field ([0139] As illustrated in FIG. 11, in step S221, the eNB 200 notifies the UE 100 which belongs to the multicast group of a correspondence (mapping information) between the G-RNTI applied for first transmission and the RNTI applied for the retransmission. In the operation pattern 2, a C-RNTI (Cell-Radio Network Temporary Identifier) which differs per UE 100 is applied to retransmission; indicates unicast retransmission of SC-PTM using C-RNTI t, and the second grant includes this C-RNTI as a bit field.). 

Regarding claim 11, Fujishiro discloses a method for wireless communication at a user equipment (UE), comprising: 
receiving a first grant scheduling transmission of a first multicast message in accordance with a point to multipoint transmission scheme configuration, the first grant indicating a first feedback process identifier for the first multicast message and comprising a first new data indicator having a first value ([0090] As illustrated in FIG. 8, the controller 230 (e.g., the RRC layer) of the eNB 200 transmits SC-PTM (Single Cell Point to Multi-point) configuration information (= a first grant) related to a configuration of SC-PTM transmission via a GCCH (Group Control Channel) which is a new logical channel mapped on the DL-SCH; [0155] it is necessary to identify that the transmitted data is the SC-PTM. For example, assuming DL of FDD, one of eight HARQ Process ID s 0 to 7 (= a first feedback process identifier of a plurality of feedback process identifiers) is associated with the SC-PTM data transmitted by a given G-RNTI. In this case, the UE in the multicast group which uses this G-RNTI has a HARQ Process ID which is commonly reserved for the SC-PTM; [0127] the eNB 200 performs first transmission by applying a G-RNTI, and the UE 100 receives the first transmission by applying the G-RNTI; [0131] As illustrated in FIG. 10, in step S211, the eNB 200 notifies the UE 100 which belongs to the multicast group of a correspondence (mapping information) between the G-RNTI applied to first transmission and the RNTI applied to the retransmission. In the operation pattern 1, the G-RNTI (G-RNTI #2) different from the G-RNTI (G-RNTI #1) applied for first transmission is applied to retransmission; [0156] When retransmission is performed by using the C-RNTI, one of the following 1) to 3) is preferably performed on a NDI (New Data Indicator) in a DCI for DL Scheduling (downlink resource allocation) which uses the C-RNTI corresponding to the HARQ Process ID of the SC-PTM data; [0158] 2) The NDI is interlocked with the NDI upon the first transmission (when the NDI in the DCI of the first transmission which uses the G-RNTI is 0, the NDI in the DCI of the retransmission which uses the C-RNTI is also 0, and when the NDI is 1, the NDI is 1); NDI=0 may correspond to a first new data indicator having a first value); 
transmitting feedback for the first multicast message corresponding to the first feedback process identifier ([0133] and Fig. 10: Here, it is assumed that the UE 100 cannot correctly decode the SC-PTM data and transmits Nack to the eNB 200 (step S213).); 
receiving, based at least in part on transmitting the feedback, a second grant scheduling transmission of a second message and indicating the first feedback process identifier for the second message, the second grant comprising an indication of one of a UE- specific identifier or a group identifier and comprising a second new data indicator having a second value; and monitoring for the second message in accordance with a point to point transmission scheme configuration or point to multipoint transmission scheme configuration based at least in part on the indication and the second new data indicator ([0134] In step S214, the eNB 200 performs the retransmission by SC-PTM transmission by applying the G-RNTI #2. More specifically, the eNB 200 transmits the resource allocation information (DCI) (= a second grant) by the PDCCH scrambled/masked by the G-RNTI #2, and then transmits retransmission data on the PDSCH (DL-SCH) according to the resource allocation information. The UE 100 which is a transmission source of Nack receives the resource allocation information, and then receives the retransmission data (indicates monitoring by the UE for the second message); [0156] When retransmission is performed by using the C-RNTI, one of the following 1) to 3) is preferably performed on a NDI (New Data Indicator) in a DCI for DL Scheduling (downlink resource allocation) (= second grant) which uses the C-RNTI corresponding to the HARQ Process ID of the SC-PTM data (= a first feedback process identifier for the second multicast message); [0158] 2) The NDI is interlocked with the NDI upon the first transmission (when the NDI in the DCI of the first transmission which uses the G-RNTI is 0, the NDI in the DCI of the retransmission which uses the C-RNTI is also 0, and when the NDI is 1, the NDI is 1); NDI=1 corresponds to a second new data indicator having a second value). 

Regarding claim 12, Fujishiro discloses the limitations of claim 11 and Fujishiro further discloses receiving a third grant scheduling transmission of a third message and comprising a bit field scrambled by the group identifier; and monitoring for the third message that is a new transmission based at least in part on the second message being transmitted in accordance with the point to point transmission scheme configuration transmission scheme and the third grant comprising the bit field scrambled by the group identifier ([0139] As illustrated in FIG. 11, in step S221, the eNB 200 notifies the UE 100 which belongs to the multicast group of a correspondence (mapping information) between the G-RNTI applied for first transmission and the RNTI applied for the retransmission. In the operation pattern 2, a C-RNTI (Cell-Radio Network Temporary Identifier) which differs per UE 100 is applied to retransmission; [0164] In step S234, the eNB 200 performs the retransmission by SC-PTM transmission by applying the G-RNTI #1. The UE 100 which has successfully received the first transmission in step S231 or has transmitted Ack in step S232 may omit reception of the retransmission data. Here, similar to unicast, whether transmitted data is transmitted for the first time or retransmitted can be decided based on the NDI in the DCI (= third grant); thus, the second message based on the third grant may be similar to the first message indicating new data or a retransmission similar to the retransmission based on the second grant. When the third message is a retransmission, it is transmitted in accordance with a point to point transmission similar to the previous retransmission. If the third message includes new data, it is transmitted in accordance with a point to-multipoint transmission similar to the initial transmission. A new data transmission is scramble by G-RNTI, whereas the retransmission may be scrambled by a G-RNTI (Operation 1 and 3 in Fujishiro Fig. 10 and 13) or C-RNTI (0peration 2 in Fujishiro as shown in Fig. 11).

Regarding claim 13, Fujishiro discloses the limitations of claim 11 and Fujishiro further discloses receiving the second grant comprising a bit field scrambled by the UE-specific identifier; and monitoring for the second message that is a new transmission in accordance with the point to point transmission scheme configuration based at least in part on the bit field being scrambled with the UE-specific identifier and the second value being different than the first value ([0139] As illustrated in FIG. 11, in step S221, the eNB 200 notifies the UE 100 which belongs to the multicast group of a correspondence (mapping information) between the G-RNTI applied for first transmission and the RNTI applied for the retransmission. In the operation pattern 2, a C-RNTI (Cell-Radio Network Temporary Identifier) (= UE-specific identifier) which differs per UE 100 is applied to retransmission; [0156] When retransmission is performed by using the C-RNTI, one of the following 1) to 3) is preferably performed on a NDI (New Data Indicator) in a DCI for DL Scheduling (downlink resource allocation) which uses the C-RNTI corresponding to the HARQ Process ID of the SC-PTM data (= a first feedback process identifier for the second multicast message); [0158] 2) The NDI is interlocked with the NDI upon the first transmission (when the NDI in the DCI of the first transmission which uses the G-RNTI is 0, the NDI in the DCI of the retransmission which uses the C-RNTI is also 0, and when the NDI is 1, the NDI is 1); NDI=1 corresponds to a second new data indicator having a second value, thus the second value is different from the first value)..  

Regarding claim 14, Fujishiro discloses the limitations of claim 13 and Fujishiro further discloses receiving a third grant scheduling transmission of a third message, the third grant comprising a bit field scrambled by the UE-specific identifier and a third new data indicator having the second value; and monitoring for the third message that is a retransmission of the second message in accordance with the point to point transmission scheme configuration based at least in part on the bit field being scrambled with the UE-specific identifier and the third new data indicator having the second value ([0139] As illustrated in FIG. 11, in step S221, the eNB 200 notifies the UE 100 which belongs to the multicast group of a correspondence (mapping information) between the G-RNTI applied for first transmission and the RNTI applied for the retransmission. In the operation pattern 2, a C-RNTI (Cell-Radio Network Temporary Identifier) which differs per UE 100 is applied to retransmission; [0164] In step S234, the eNB 200 performs the retransmission by SC-PTM transmission by applying the G-RNTI #1. The UE 100 which has successfully received the first transmission in step S231 or has transmitted Ack in step S232 may omit reception of the retransmission data. Here, similar to unicast, whether transmitted data is transmitted for the first time or retransmitted can be decided based on the NDI in the DCI (= third grant); thus, the second message based on the third grant may be similar to the first message indicating new data or a retransmission similar to the retransmission based on the second grant. When the third message is a retransmission, it is transmitted in accordance with a point to point transmission similar to the previous retransmission. If the third message includes new data, it is transmitted in accordance with a point to-multipoint transmission similar to the initial transmission. A new data transmission is scramble by G-RNTI, whereas the retransmission may be scrambled by a G-RNTI (Operation 1 and 3 in Fujishiro Fig. 10 and 13) or C-RNTI (0peration 2 in Fujishiro as shown in Fig. 11).  

Regarding claim 15, Fujishiro discloses the limitations of claim 14 and Fujishiro further discloses wherein the third grant comprises a cast indicator bit field, the monitoring for the third message further comprising: monitoring for the third message that is a retransmission of the second message based at least in part on the cast indicator bit field having a value indicating unicast ([0155] Alternatively, instead of the “retransmission C-RNTI of the SC-PTM”, the SC-PTM may be retransmitted by the C-RNTI used for normal unicast. In this case, in step S221, mapping information of the “G-RNTI applied for the first transmission, the RNTI applied to the retransmission, and an identifier for identifying SC-PTM data (e.g., HARQ Process ID)” is notified (indicating a cast indicator field). When the normal C-RNTI is used, normal unicast data which is not the SC-PTM data is also transmitted. Therefore, it is necessary to identify that the transmitted data is the SC-PTM. For example, assuming DL of FDD, one of eight HARQ Process ID s 0 to 7 is associated with the SC-PTM data transmitted by a given G-RNTI; thus, for a retransmission, the cast indicator field indicates a unicast).  

Regarding claim 16, Fujishiro discloses the limitations of claim 11 and Fujishiro further discloses receiving the second grant comprising a bit field scrambled by the UE-specific identifier; and monitoring for the second message that is a retransmission of the first multicast message in accordance with the point to point transmission scheme configuration based at least in part on the bit field being scrambled with the UE-specific identifier and the second value being the same as the first value ([0139] As illustrated in FIG. 11, in step S221, the eNB 200 notifies the UE 100 which belongs to the multicast group of a correspondence (mapping information) between the G-RNTI applied for first transmission and the RNTI applied for the retransmission. In the operation pattern 2, a C-RNTI (Cell-Radio Network Temporary Identifier) (= UE-specific identifier) which differs per UE 100 is applied to retransmission; [0156] When retransmission is performed by using the C-RNTI, one of the following 1) to 3) is preferably performed on a NDI (New Data Indicator) in a DCI for DL Scheduling (downlink resource allocation) which uses the C-RNTI corresponding to the HARQ Process ID of the SC-PTM data (= a first feedback process identifier for the second multicast message); [0158] 2) The NDI is interlocked with the NDI upon the first transmission (when the NDI in the DCI of the first transmission which uses the G-RNTI is 0, the NDI in the DCI of the retransmission which uses the C-RNTI is also 0, and when the NDI is 1, the NDI is 1); NDI=1 corresponds to a second new data indicator having a second value, thus the second value may be the same as  the first value if the same NDI is used).  

Regarding claim 17, Fujishiro discloses the limitations of claim 16 and Fujishiro further discloses wherein the second grant comprises a cast indicator bit field, the monitoring for the second message further comprising: monitoring for the second message that is a retransmission of the first multicast message based at least in part on the cast indicator bit field having a value indicating multicast ([0155] Alternatively, instead of the “retransmission C-RNTI of the SC-PTM”, the SC-PTM may be retransmitted by the C-RNTI used for normal unicast. In this case, in step S221, mapping information of the “G-RNTI applied for the first transmission, the RNTI applied to the retransmission, and an identifier for identifying SC-PTM data (e.g., HARQ Process ID)” is notified (indicating a cast indicator field). When the normal C-RNTI is used, normal unicast data which is not the SC-PTM data is also transmitted. Therefore, it is necessary to identify that the transmitted data is the SC-PTM. For example, assuming DL of FDD, one of eight HARQ Process ID s 0 to 7 is associated with the SC-PTM data transmitted by a given G-RNTI; thus, for a new transmission, the cast indicator field indicates a multicast).  .  

Regarding claim 18, Fujishiro discloses the limitations of claim 11 and Fujishiro further discloses receiving the second grant comprising a bit field scrambled by the group identifier; and monitoring for the second message that is a new transmission in accordance with the point to multipoint transmission scheme configuration based at least in part on the bit field being scrambled with the group identifier and the second value being different than the first value (([0127] the eNB 200 performs first transmission by applying a G-RNTI, and the UE 100 receives the first transmission by applying the G-RNTI; [0164] The UE 100 which has successfully received the first transmission in step S231 or has transmitted Ack in step S232 may omit reception of the retransmission data. Here, similar to unicast, whether transmitted data is transmitted for the first time or retransmitted can be decided based on the NDI in the DCI; the second message in this case is a new transmission with new data).

Regarding claim 19, Fujishiro discloses the limitations of claim 11 and Fujishiro further discloses receiving the second grant comprising a bit field scrambled by the group identifier; and monitoring for the second message that is a retransmission of the first multicast message in accordance with the point to multipoint transmission scheme configuration based at least in part on the bit field being scrambled with the group identifier and the second value being the same as the first value ([0134] In step S214, the eNB 200 performs the retransmission by SC-PTM transmission by applying the G-RNTI #2. More specifically, the eNB 200 transmits the resource allocation information (DCI) (= a second grant) by the PDCCH scrambled/masked by the G-RNTI #2, and then transmits retransmission data on the PDSCH (DL-SCH) according to the resource allocation information. The UE 100 which is a transmission source of Nack receives the resource allocation information, and then receives the retransmission data (indicates monitoring by the UE for the second message); [0156] When retransmission is performed by using the C-RNTI, one of the following 1) to 3) is preferably performed on a NDI (New Data Indicator) in a DCI for DL Scheduling (downlink resource allocation) which uses the C-RNTI corresponding to the HARQ Process ID of the SC-PTM data (= a first feedback process identifier for the second multicast message); [0158] 2) The NDI is interlocked with the NDI upon the first transmission (when the NDI in the DCI of the first transmission which uses the G-RNTI is 0, the NDI in the DCI of the retransmission which uses the C-RNTI is also 0, and when the NDI is 1, the NDI is 1); thus, same NDI may be used for retransmission using G-RNTI.). 

Claims 20-23 are rejected following the same rationale as set forth in the rejection of claims 1-3 and 6, respectively. Claims 20-23 recite corresponding features to those in claims 1-3 and 6, respectively, from the perspective of a method for a base station.

Claim 24 is rejected following the same rationale as set forth in the rejection of claims 7 and 9 combined. Claim 24 recites corresponding features to those in claims 7 and 9 combined from the perspective of a method for a base station.

Claim 25 is rejected following the same rationale as set forth in the rejection of claims 7 and 10 combined. Claim 25 recites corresponding features to those in claims 7 and 10 combined from the perspective of a method for a base station.

Claims 26-29 are rejected following the same rationale as set forth in the rejection of claims 11-14, respectively. Claims 26-29 recite corresponding features to those in claims 11-14, respectively, from the perspective of a method for a base station.

Claim 30 is rejected following the same rationale as set forth in the rejection of claims 16 and 17 combined. Claim 30 recites corresponding features to those in claims 16 and 17 combined from the perspective of a method for a base station.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Worrall et al. (EP 3051727 A1) – Retransmission of a multicast message based on feedback process identifier.
Zhang et al. (WO 2021007745 A1) – Receiving feedback process identifier with scheduling information.
Navratil et al. (WO 2021236055 A1) – HARQ feedback for point to multipoint transmissions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471